DISMISS; and Opinion Filed February 6, 2017.




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-17-00115-CV

                    LAWRENCE P. PITTS, Appellant
                                V.
     THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL
  ASSOCIATION F/K/A THE BANK OF NEW YORK TRUST COMPANY N.A. AS
     SUCCESSOR TO JP MORGAN CHASE BANK, N.A., AS TRUSTEE FOR
RESIDENTIAL ASSET MORTAGE PRODUCTS, INC., MORTGAGE ASSET-BACKED
                   PASS-THROUGH, ET AL., Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-15415

                           MEMORANDUM OPINION
                        Before Justices Francis, Evans, and Whitehill
                                 Opinion by Justice Evans
       Before the Court is appellees’ motion to dismiss appeal for want of jurisdiction.

Appellant’s February 1, 2017 notice of appeal states that he is appealing a January 26, 2017

order denying his motion for reconsideration of an order denying his motion for temporary

injunction.

       An order denying a motion for reconsideration is not independently appealable and,

without a final judgment or otherwise appealable order, we may not exercise appellate

jurisdiction. TEX. CIV. PRAC. & REM. CODE § 51.014; Macklin v. SAIA Motor Freight Lines,

Inc., No. 06–12–00038–CV, 2012 Tex. App. LEXIS 2748, at *1–2, 2012 WL 1155141 (Tex.

App.—Texarkana Apr. 6, 2012, no pet.) (mem. op.) (dismissing appeal for want of jurisdiction
because “order denying a motion for reconsideration or motion for new trial is not a judgment,

and is not independently appealable”). We, therefore, do not have jurisdiction over this appeal to

the extent appellant appeals the denial of his motion for reconsideration.

       We also do not have jurisdiction over an appeal of the December 19, 2016 order denying

the motion for temporary injunction because appellant’s notice of appeal was untimely. An

order denying a temporary injunction is subject to an interlocutory appeal. TEX. CIV. PRAC. &

REM. CODE § 51.014(a)(4). Interlocutory appeals are accelerated. TEX. R. APP. P. 28.1. Here,

the deadline to appeal ran from the date the trial court denied the temporary injunction, not from

the denial of the motion for reconsideration. See Hartford Ins. Group v. Perez, No. 05-11-

00195-CV, 2011 WL 2306800, at *1 (Tex. App.—Dallas June 13, 2011, no pet.) (mem. op.)

(citing Weik v. Second Baptist Church of Houston, 988 S.W.2d 437, 438 (Tex. App.—Houston

[1st Dist.] 1999, pet. denied)). Moreover, filing a motion for new trial, any other post-trial

motion, or a request for findings of fact does not extend the time to perfect an accelerated appeal.

TEX. R. APP. P. 28.1(b); In re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005) (“absent a rule 26.3

motion, the deadline for filing a notice of appeal is strictly set at twenty days after the judgment

is signed, with no exceptions, and filing a rule 26.1(a) motion . . . will not extend that deadline”).

Appellant’s notice of appeal from the December 19, 2016 order was due to be filed no later than

Monday, January 9, 2017. TEX. R. APP. P. 26.1(b); TEX. R. APP. P. 4.1(a). An appellate court is

authorized to extend the time to file the notice of appeal, but the appellant must file the notice of

appeal within 15 days after the deadline. TEX. R. APP. P. 26.3. Appellant did not file his notice

of appeal until February 1, 2017, more than 15 days after the deadline, and did not seek an

extension of time to file the notice of appeal. Because Appellant did not file his notice of appeal

or a motion for extension of time within the time specified by the rules of appellate procedure,




                                                 –2–
this Court does not have jurisdiction over an appeal of the December 19, 2016 order denying the

motion for temporary injunction

          Accordingly, we grant appellees’ motion to dismiss the appeal and dismiss this

proceeding.     We also deny as moot appellant’s February 3, 2017 emergency motion for

temporary restraining order and preliminary injunction and appellant’s February 6, 2017

emergency motion for stay of proceedings. We order appellant to bear the costs, if any, of this

appeal.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE


170115F.P05




                                             –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LAWRENCE P. PITTS, Appellant                       On Appeal from the 116th Judicial District
                                                   Court, Dallas County, Texas
No. 05-17-00115-CV         V.                      Trial Court Cause No. DC-16-15415.
                                                   Opinion delivered by Justice Evans. Justices
THE BANK OF NEW YORK MELLON                        Francis and Whitehill participating.
TRUST COMPANY, NATIONAL
ASSOCIATION F/K/A THE BANK OF
NEW YORK TRUST COMPANY N.A. AS
SUCCESSOR TO JP MORGAN CHASE
BANK, N.A., AS TRUSTEE FOR
RESIDENTIAL ASSET MORTAGE
PRODUCTS, INC., MORTGAGE ASSET-
BACKED PASS-THROUGH, ET AL.,
Appellees

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

     It is ORDERED that appellees THE BANK OF NEW YORK MELLON TRUST
COMPANY, NATIONAL ASSOCIATION F/K/A THE BANK OF NEW YORK TRUST
COMPANY N.A. AS SUCCESSOR TO JP MORGAN CHASE BANK, N.A., AS TRUSTEE
FOR RESIDENTIAL ASSET MORTAGE PRODUCTS, INC., MORTGAGE ASSET-
BACKED PASS-THROUGH, ET AL. recover their costs of this appeal from appellant
LAWRENCE P. PITTS.


Judgment entered this 6th day of February, 2017.




                                             –4–